         Case 2:19-cv-00005-SSV-JCW Document 24 Filed 02/18/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

KAARLA HILLS                                 *
                                             *
                        Plaintiff            *
VERSUS                                       * CIVIL ACTION NO. 2:19-cv-00005-SSV-JCW
                                             *
                                             *
TANGIPAHOA PARISH SCHOOL                     *
SYSTEM                                       *
                                             *
                        Defendant            *
***************************************************************************************
                                          WITNESS LIST

         NOW INTO COURT, through undersigned counsel, comes defendant, the Tangipahoa

Parish School System, which, in compliance with this Honorable Court’s May 9, 2019 Scheduling

Order, respectfully submits the following list of witnesses whom defendant may call to testify at

the trial on the merits of this matter:

    a.      Hugh V. Wallace, III
            Former Principal at O.W. Dillion Elementary School
            1459 Service Rd.
            Kentwood, LA 70444

    b.      Rebecca Birkett
            O.W. Dillion Elementary School
            1459 Service Rd.
            Kentwood, LA 70444

    c.      Henrietta Vernon
            O.W. Dillion Elementary School
            1459 Service Rd.
            Kentwood, LA 70444

    d.      Sandra Turner
            O.W. Dillion Elementary School
            1459 Service Rd.
            Kentwood, LA 70444

    e.      Andre M. Harris
            O.W. Dillion Elementary School
            1459 Service Rd.
            Kentwood, LA 70444
     Case 2:19-cv-00005-SSV-JCW Document 24 Filed 02/18/20 Page 2 of 3




f.     Andre Cryer
       O.W. Dillion Elementary School
       1459 Service Rd.
       Kentwood, LA 70444

g.     Stephen Shephard
       O.W. Dillion Elementary School
       1459 Service Rd.
       Kentwood, LA 70444

h.     Mario Cryer
       O.W. Dillion Elementary School
       1459 Service Rd.
       Kentwood, LA 70444

i.     Patrice Warford
       O.W. Dillion Elementary School
       1459 Service Rd.
       Kentwood, LA 70444

j.     Ron Genco
       Tangipahoa Parish School System
       59656 Puleston Road
       Amite, LA 70422

k.     Rosa Dupuy
       Payroll Coordinator
       Tangipahoa Parish School System
       59656 Puleston Road
       Amite, LA 70422

l.     [Depending upon how the Court rules on defendant’s pending motion for partial
       summary judgment (Doc. 14), in addition to the previously identified individuals
       defendant may also call to testify at the trial of this matter]

       Dr. Harold M. Ginzburg
       2955 Ridgelake Drive, Suite 101
       Metairie, Louisiana 70002

       and/or another psychiatric/psychological
       expert who may be retained to perform
       an independent psychatric/psychological
       examination/evaluation of plaintiff
       Kaarla Hills

m.     Any and all witnesses listed and/or call by any other party.
       Case 2:19-cv-00005-SSV-JCW Document 24 Filed 02/18/20 Page 3 of 3



       Defendant specifically reserves the right to supplement and/or amend this witness list upon

proper notice to the Court and to opposing counsel.




                                                      Respectfully submitted,

                                                      MOODY LAW FIRM


                                                      /S/ Christopher Moody_________________
                                                      Christopher Moody, Bar Roll No. 9594
                                                      Albert D. Giraud, Bar Roll No. 18911
                                                      1250 Southwest Railroad Avenue, Suite 170
                                                      Hammond, Louisiana 70403
                                                      Ph.:    (985) 542-1351
                                                      Fax: (985) 542-1354



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record by facsimile, by email, or by placing same in the U.S. Mail, postage prepaid.

       Hammond, Louisiana, this 18th day of February, 2020.


                                                      /S/ Christopher Moody_________________
                                                                 Christopher Moody
